DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olea et al. (US Pub 2018/0214189) in view of Brinkman et al. (US Pub 2015/0066088).
With respect to claim 1, Olea discloses a surgical system (See figs 1, 15 and 25 below) comprising: at least one implant support (fig 1, 12, 12’) including a first implant support (fig 1, 12) that is 
With respect to claim 21, Olea discloses a surgical system comprising: at least one implant support (Fig 1, 12, 12’) including a first implant support (fig 1, 12) that is engageable with a receiver (Fig 1, 2) of a first fastener having a shaft fixed with vertebral tissue; at least one adaptor (fig 1, 105, 104) including a first adaptor extending longitudinally along and being engageable with the first implant support (connected at the locking element), the first adaptor being oriented to releasably engage a surgical instrument to distract and/or compress the vertebral tissue (fig 1); and an angulation module  (Fig 25) connected to at least one of the first adaptor, the first implant support and the surgical instrument (fig 1), wherein the angulation module includes a ratchet (fig 25, 226). With respect to claim 22, Olea discloses wherein the ratchet prevents movement in a first direction and a second direction (paragraph 140, locks angular orientation).
With respect to claim 23, Olea discloses  a surgical system comprising: at least one implant support (fig 1, 12 and 12’) including a first implant support (fig 1, 12)that is engageable with a receiver (fig 1, 2) of a first fastener having a shaft fixed with vertebral tissue; at least one adaptor (Fig 15, 104, 105) including a first adaptor (See fig 1 below) extending longitudinally along and being engageable with 

    PNG
    media_image1.png
    775
    721
    media_image1.png
    Greyscale


With respect to claims 1, 21 and 23, Olea discloses the angulation module having one arm (fig 26, 290) to capture and hold the first implant support (paragraph 134), Olea does not disclose wherein the angulation module includes spaced apart first and second arms configured to capture the first implant support, the second arm being fixed relative to the first arm. 
Brinkman discloses an angulation module (fig 14, 312) includes spaced apart first and second arms (see figure 19 below) configured to capture the first implant support (fig 13, 128, the second arm being fixed relative to the first arm (fig 19) to capture and hold the implant support (paragraph 87).

    PNG
    media_image2.png
    509
    767
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the single arm connection of Olea with the wherein the angulation module includes spaced apart first and second arms configured to capture the first implant support, the second arm being fixed relative to the first arm in view of Brinkman because the single arm connection .
Claims 9, 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olea in view of Brinkman as applied to claims 1 and 23 above, and further in view of Raina et al. (US Pub 2018/0014862).
With respect to claims 9, 10 and 24, Olea in view of Brinkman discloses the claimed invention with the surgical instrument having threads (fig 15, 100) to selectively maintain and distract the spine (paragraph 116), Olea does not disclose the instrument having a ratchet that prevents movement in the first and second direction to selectively maintain and distract the spine.	
	Raina discloses that a thread and a ratchet can both be alternatively used (paragraph 197) to selectively maintain and distract the spine (paragraph 197 and abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the thread of Olea in view of Brinkman with a ratchet that prevents movement in the first and second direction in view of Raina because a thread and the ratchet that prevents movement in the first and second direction are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of selectively maintain and distract the spine.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-16 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0191143 discloses an angulation module with a connection using two fixed arms.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773